Per Curiam.
Henry Wenzel brought this action in the district court for Gage county seeking his release from the state hospital for the insane located at Lincoln, Lancaster county, Nebraska, by writ of habeas- corpus. Defendant Griffith, who is superintendent of the state hospital, filed a special appearance objecting to the jurisdiction of the court on the ground that plaintiff was confined in Lancaster county. The trial court sustained defendant’s special appearance and plaintiff has appealed.
The sole issue presented is that of the jurisdiction of the district court for Gage county. We have carefully considered the record and' find that this case is controlled by the holding of this court in Gillard v. Clark, 105 Neb. 84. The judgment of the district court is therefore
Affirmed.